DALTON, Presiding Judge
(dissenting).
It is with regret that I find it necessary to dissent in this case. As indicated in the opinion, Instruction No. 5 closed with the words “and if you further find plaintiff fell because of a general condition of snow or ice, then your verdict must be for the defendant.” (Italics ours.) The trial court granted the plaintiff a new trial because of error in the giving of this instruction.
I regard the closing portion of this instruction to be legally and factually erroneous. In fact I find this closing part of the instruction to be confusing and misleading and, to me, it does not make good sense. How could a general condition of ice or snow be the direct and proximate cause of plaintiff’s fall on the particular sidewalk and at the particular time? The conditions existing where she fell may have been general throughout the city, but she did not fall by reason of these general conditions. She fell because of specific conditions existing on the sidewalk at the place where she fell, and the evidence of both parties was directed to the particular conditions there existing. There was no testimony that the exact conditions existing at this particular place existed any place else in the city.
It therefore seems to me that this portion of the instruction was inconsistent with the theory of either party as evidenced by the testimony offered concerning the cause of plaintiff’s fall.
As indictated, plaintiff’s testimony tended to show that she stumped her toe on a portion of the broken and uneven sidewalk where she saw “the broken sidewalk partially covered with snow in places.” It is true that defendant’s evidence supported the theory that the sidewalk at the place in question was “in a reasonably safe condition for travel”; however, defendant offered testimony that plaintiff told various witnesses that she “fell on the snow there in that location.” (Italics ours.) There was also evidence that she had said that she “slipped and fell on the ice about 11 a. rrr. this morning.” There was no testimony in the record from which the jury could find that plaintiff fell “because of a general condition of snow or ice” throughout the city. There was conflicting evidence as to the specific conditions at the specific place where she fell, but she either fell by reason of stumping her toe on a portion of the rough and uneven sidewalk or she fell at the particular place because of ice or snow at that particular point. Defendant’s evidence further tended to show the specific conditions at the specific place, but, even in argument, appellant city insists “that plaintiff had fallen because of snow or ice on the sidewalk instead of any defective condition therein.” (Italics ours.) One of defendant’s witnesses testified that there was “a path of packed down snow” approximately two feet wide in the middle *564of the sidewalk. Another witness for defendant testified to slush and rock salt on the sidewalk.
Defendant also offered a witness who testified that a boy running down the sidewalk bumped into plaintiff and caused her to fall. Clearly there was no testimony by anybody that the general conditions of snow and ice in the city caused plaintiff to fall as contrasted with specific conditions shown to exist at the point where she fell. All of the evidence was directed to the condition of the sidewalk where she fell, either supporting her testimony or the position of the city with reference to conditions at that point. While we agree that there was evidence of a general condition of snow or ice existing in the city, it is our position that there is no evidence from which an inference could be drawn or the jury could find that these general conditions, unless they specifically existed at the point where plaintiff fell, could have been the direct and proximate cause of her fall.
The majority opinion reaches the conclusion that, because of the conjunctive submission of this closing portion of this instruction with a portion that is not subject to criticism, therefore, plaintiff’s rights could not have been prejudiced. We think that matter was for the trial court, and the fact that the trial court granted a new trial because of this instruction is certainly some evidence that the court considered the instruction prejudicial to plaintiff’s rights even though this confusing, misleading and improper statement was conjunctively joined with a proper statement of the law and a proper submission of facts.
Since the instruction was not technically correct and was unsupported by evidence tending to show that conditions throughout the city, other than on the particular sidewalk, had anything to do with plaintiff’s fall, we think it was within the trial court’s discretion to grant plaintiff a new trial. Further, we think the trial court was in a far better position to determine whether plaintiff’s rights were prejudicially affected by this closing portion of the instruction than is this Court, and this Court should defer to the finding of the trial court that the instruction was erroneous and in granting plaintiff a new trial. It is well settled that this Court will be much more liberal in sustaining a motion for a new trial where granted by the trial court than in granting a new trial to an appellant where the trial court has overruled his motion for a new trial.
I would affirm the order granting plaintiff a new trial.